Motion by petitioner in the above-entitled proceeding for an order granting “reargument, reconsideration, resettlement and/or amendment of this Court’s order of July 6, 1981 insofar as that order affirmed the determination of Special Term in rejecting petitioner-dppellant’s evidence of section-wide and class comparisons”. Motion granted to the extent of granting reargument, in accordance with the following memorandum and motion otherwise denied. Petitioner’s appeal was decided by order of this court dated July 6, 1981. (Matter of Brigham Park Coop. Apts, v Finance Administrator of City of N. Y., 83 AD2d 551.) On January 7,1982 the Court of Appeals rendered its decision in Matter of Colt Inds. v Finance Administrator of City of N. Y. (54 NY2d 533). Petitioner’s motion now seeks, *491inter alia, amendment of our order, permitting Colt to be applied. The city’s affirmation in response to petitioner’s motion states, inter alia: “Colt Industries Inc. v Finance Administrator * * * states that proof may be introduced to establish inequality with respect to property of similar character in the same ward or section of the City. Insofar as petitioner’s motion seeks to modify the order of this Court so as to allow the introduction of such section proof, respondents do not oppose the motion.” In view of the Court of Appeals decision in Colt, we grant reargument, and, on reargument, direct that at the retrial of this proceeding, petitioner may utilize the methodology authorized by the Court of Appeals in Colt. The motion is otherwise denied. Mollen, P. J., Damiani, Mangano, Weinstein and Bracken, JJ., concur.